Citation Nr: 1544286	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  02-20 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from April 1969 to August 1977 and from July 1991 to October 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision of the Regional Office (RO) in Albuquerque, New Mexico, that assigned a 30 percent rating, effective July 5, 2001, for migraine headache disorder.  The Board notes that in June 2014, the Veteran was granted an earlier effective date for a total disability rating due to individual unemployability, effective April 30, 2005.  This total rating was based, in part, on his migraine headache symptoms.  In September 2014, the Veteran timely withdrew his appeal of this effective date; therefore, this issue is not before the Board.  In addition, he withdrew claims for increased ratings for service-connected bilateral knee disabilities.  


FINDINGS OF FACT

The Veteran's migraine headache symptoms have been manifested by frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a rating of 50 percent, but no higher, for headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

Rating for Migraine Headaches

The Veteran asserts that his migraine headaches are more severe than currently rated (30 percent, effective July 5, 2001).  Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Pursuant to DC 8100, a 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

The rating criteria do not define "prostrating," nor has the Court.  The Board notes, however, that DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), defines "prostration" as "extreme exhaustion or powerlessness."  Similarly, WEBSTER'S II NEW COLLEGE DICTIONARY 889 (3rd Ed. 2001), defines the term as "physically or emotionally exhausted; INCAPACITATED."

After a full review of the record, and as discussed below, the Board concludes that a 50 percent rating for migraine headaches is warranted.  

Treatment records from July 2001 indicate reports of persistent headaches occurring two to three times per week.  A September 2001 VA examination reported headaches four times per month.  In a VA neurology consult from March 2002, the Veteran indicated headaches occurring three to four times per month.  Other VA treatment records indicate reports of headaches occurring daily at times and once a week at other times.  Current treatment records show that the Veteran is prescribed headache medication and he is instructed to take this medicine three times a day as needed for headaches.

The Veteran submitted a statement, received by VA in March 2014, regarding the severity of his headaches.  He endorsed headache symptoms that occur on "a daily basis and they typically last most of the day and/or night.  There is a throbbing on both sides of [his] head..."  The Veteran also stated that he saw "things like bright spots or flashes during [his] headaches and [has] sensitivity to light."  He reported difficulty with concentration due to headaches and taking medication to treat these symptoms.  The Veteran said that he would have to lie down on his bed until the headache symptoms went away.  The headaches also caused him "exhaustion" and "really slowed [him] down on the job" when he was employed.  As a lay person, the Veteran is competent to report symptoms capable of lay observation, such as pain and exhaustion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

On VA examination in July 2012, the Veteran endorsed bilateral headaches that pulsate and throb.  The typical duration of headache pain was noted by the examiner to last less than one day.  The examiner indicated that the Veteran did not have very frequent prostrating and prolonged attacks of migraine headache pain.  According to the examiner, there were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the Veteran's headaches.  

The evidence from throughout the period on appeal indicates that the Veteran reported having chronic migraine pain.  Although the July 2012 VA examiner found the Veteran did not have characteristic prostrating attacks, the Veteran's later statements regarding his headache episodes demonstrate that he has prostrating headaches that occur more than once a month.  The Veteran's report of his symptoms included pain and exhaustion.  He also reported taking prescribed pain relievers and sleeping off the headaches due to exhaustion.  

Based on the evidence of record, and in giving the Veteran the benefit of the doubt, the Board finds that the evidence is at least in equipoise as to whether the Veteran had headaches with characteristic prostrating attacks occurring very frequently during the period on appeal.  Accordingly, the Board finds that a rating of 50 percent, the maximum schedular rating, is warranted under Diagnostic Code 8100.

TDIU and Extraschedular Consideration

The Board notes that the Veteran submitted timely correspondence in September 2014 and withdrew his claim for entitlement to an effective date prior to April 30, 2005, for a total disability rating due to individual unemployability.  

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected migraine headaches.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected migraine headaches above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability based on the frequency of prostrating attacks; thus, the demonstrated manifestations specifically associated with his service-connected migraine headaches - namely headaches two to three times per week, lasting a few hours each time - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's migraine headaches, and referral for consideration of an extra-schedular evaluation is not warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in September 2001, November 2009, and July 2012.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to an initial rating of 50 percent for migraine headaches is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


